Citation Nr: 0209248	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-20 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for a right knee disorder.




ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision in 
which the RO denied service connection for a right knee 
disorder.  The veteran filed a notice of disagreement in 
October 1998.  A statement of the case (SOC) was issued in 
August 1999 and mailed to the veteran in September 1999.  The 
veteran submitted a substantive appeal in October 1999, with 
no hearing requested.  By decision of January 2002, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  The duties to notify and assist have been substantially 
fulfilled.

2.  There is no etiological link between the veteran's 
current right knee disorder and acute sprain of the right 
knee in service. 


CONCLUSION OF LAW

The veteran's right knee disorder was not incurred in or 
aggravated by service, nor was any right knee arthritis 
manifested to a compensable degree within one year post-
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1997, the veteran submitted an informal claim of 
service connection for his right knee disorder.  The veteran 
alleged that, while in service, he slipped on icy stairs at 
his quarters.  He further alleged that the injury resulted in 
severe meniscal tears of the right knee.  The veteran stated 
that the condition deteriorated over time, and he eventually 
sought post-service medical treatment.  The veteran enclosed 
a translated magnetic resonance imaging (MRI) report, dated 
August 1996, from H. Hrysikopoulos, M.D., of the YGEIA 
Medical Center.  The report indicated that the veteran had a 
complex tear in the posterior horn of the right medial 
meniscus, extending to its lower surface.  In addition, the 
veteran submitted a translated May 1997 report from A. 
Kotsonis, M.D.  In the report, Dr. Kotsonis explained that 
the veteran had been his patient for many years for treatment 
of a right knee disorder.  Dr. Kotsonis described the 
veteran's symptoms at length, to include right knee pain and 
limited mobility.  He added that the veteran's right knee 
disorder minimized social and professional activities.  In a 
subsequent formal claim application, the veteran identified 
I. Kalavritinos, M.D., as a source of relevant treatment.

The RO obtained the veteran's service medical records.  In an 
October 1966 entrance examination report, the veteran's lower 
extremities were listed as normal.  In February 1968, the 
veteran reportedly strained his knee skiing.  X-ray 
examination was negative, and the veteran was referred to the 
orthopedic clinic.  During the orthopedic consultation, the 
veteran reported that he fell on a ski slope and had pain in 
the medial aspect of his right knee.  On observation, there 
was soft tissue swelling, but no effusion.  There was 
tenderness over the medial collateral ligament and tenderness 
on stretch, but no laxity.  McMurray test results were 
negative.  (The McMurray's test is a test for a torn 
meniscus.  Dorland's Illustrated Medical Dictionary 1371 
(29th ed. 2000)).  In March 1968, the veteran was fitted with 
an elastoplastic bandage for two weeks for strain of the 
medial collateral ligament.  The veteran reported feeling 
much better.  During his separation examination in September 
1968, the veteran reported pain in his knee secondary to the 
injury in the winter of 1968.  On orthopedic consultation, 
the veteran complained of right knee pain when swimming or 
long distance walking.  There was no history of locking or 
effusion.  The examiner observed full range of motion of the 
knee with no instability.  McMurray test results were 
negative, and no effusion was observed.  The examiner 
reported a diagnosis of "no evident knee disease" and the 
veteran was cleared for separation.  

In July 1997, the RO requested treatment records from the 
private sources of medical treatment identified above.  In 
August 1997, the veteran submitted a statement explaining 
that all post-service medical evidence dated prior to 1979 
was lost, misplaced, or destroyed during his return to Greece 
in 1997.  He added that the only records available for review 
were previously obtained by the RO or forthcoming per the 
RO's request.  

The veteran's private physicians responded to the RO's 
request for medical evidence, and all responses were 
translated.  A medical report was received from Dr. 
Kalavritinos, dated August 1997.  According to the report, 
Dr. Kalavritinos began treating the veteran at YGEIA Hospital 
in August 1996, for complaints of right knee pain.  Dr. 
Kalavritinos reported findings of right-knee effusion and 
positive tests of rupture of the menisci (presumably lateral 
and medial).  Dr. Kotsonis submitted a letter dated in August 
1997, explaining that the veteran had been receiving medical 
treatment through a state medical care program since his 
return to Greece.  Dr. Kotsonis reported that all medical 
data prior to 1997 was destroyed by the state administration.  

The RO requested that a VA examination be provided through 
the U.S. embassy and Foreign Medical Program Office.  During 
the subsequent examination in August 1997, the veteran stated 
that that he experienced right knee pain and other symptoms 
since he injured right knee in service.  Following physical 
and radiographic examination, the examiner diagnosed post-
traumatic arthritis of the tibia-femoral and patellofemoral 
joint of the right knee in advanced stages.  

In May 1998, follow the RO's denial of his claim, the veteran 
submitted a notice of disagreement.  He enclosed a May 1998 
letter from E. Garofalakis, M.D.  (Apparently, according to 
the evidence of record, Dr. Garofalakis was the same 
physician who provided an examination on behalf of VA).  Dr. 
Garofalakis indicated a review of the veteran's service 
medical records and other medical evidence associated with 
claims folder.  Dr. Garofalakis opined that the veteran's 
right knee disability could have been caused by an old 
trauma, in the veteran's case, the accident in service.  Dr. 
Garofalakis stated that his opinion was not unreasonable, 
especially since the veteran's other knee seemed normal.  

In October 1999, the RO obtained a medical opinion from the 
Washington VA Medical Center (VAMC).  Following a review of 
the claims folder, the VA physician opined that there was no 
evidence that current right-knee arthritis was due to the 
right-knee strain of 1968.  The orthopedic examination prior 
to the veteran's discharge showed no evidence of knee 
disease, and there was no medical evidence of relatable 
symptoms between discharge and 1997.

In March 2001, the RO notified the veteran of its duty to 
assist pursuant to new legislation.  The RO described the 
evidence necessary to substantiate the claim, and the types 
of evidence it would obtain on behalf of the veteran.  In an 
April 2001 response, the veteran contended that the evidence 
of record fully substantiated his claim.

Per January 2002 Board remand instructions, the RO requested 
that the veteran identify dates of service in the military 
reserves and alternative forms of post-service evidence.  In 
addition, the RO provided a medical release form necessary to 
obtain records from the YGEIA Hospital.  In March 2002, the 
veteran responded that all available supportive evidence was 
previously submitted.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309.  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Following a complete review of the claims folder, the Board 
finds that service connection for a right knee disorder is 
not warranted.  According to the October 1999 VA medical 
opinion, there is no etiological link between the veteran's 
current right-knee arthritis and in-service right-knee 
strain.  The October 1999 VA medical opinion was based on the 
lack of evidence of right-knee disease when the veteran was 
discharged and the absence of evidence of symptomatology 
relatable to the veteran's current right knee disorder 
between 1968 and 1997.  

The Board acknowledges the medical opinion of Dr. 
Garofalakis, who opined that the veteran's current right knee 
disorder could have been caused by trauma in service.  Dr. 
Garofalakis pointed to the veteran's left leg being 
"normal" as supportive of his medical opinion.  The Board 
finds the VA medical opinion to be more persuasive.  In this 
regard, the VA physician noted the lack of evidence of a 
right knee disability at discharge or for many years 
postservice.  The only reason cited by Dr. Garofalakis for 
his opinion was the fact that the veteran did not have a left 
knee disability.  However, this physician did not address the 
possibility of postservice onset of the veteran's current 
right knee disability, and there is no mention in his report 
that the left knee was even examined or x-rayed.  The 
physician noted merely that the other knee "appears to be 
normal."  

Furthermore, the Board finds that there is no entitlement to 
service connection under a chronicity theory as there is no 
evidence of record, lay or medical, of a chronic disease in 
service.  38 C.F.R. § 3.303(b).  According to service medical 
evidence, the veteran experienced an acute strain in the 
right knee.  There is no medical evidence to the contrary.  

The Board acknowledges the veteran's assertions that he has 
experienced right-knee pain since his injury in service.  
However, continuing knee pain symptomatology alone, which the 
veteran is competent to observe, does not provide competent, 
medical evidence of a link between his current right-knee 
disorder and in-service or post-service symptomatology.  
Determination of etiological relationship requires 
specialized knowledge and training, and the veteran is 
generally not competent to give such a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

Regarding the claims discussed above, the Board determines 
that further assistance is not warranted pursuant to the duty 
to notify, as the veteran was apprised of the evidence 
necessary to substantiate his claim.  The RO's March 2001 
letter notified the veteran of the elements necessary to 
establish service connection.  In complying with the duty to 
assist, the RO provided a VA examination, obtained a VA 
medical opinion, and requested that the veteran identify any 
relevant medical evidence not previously obtained (per Board 
remand instructions of January 2002).  The veteran responded 
in March 2002 that all relevant evidence had been submitted.  
As there is no relevant evidence not previously associated 
with the record, the statutory and regulatory requirement 
that VA notify a veteran what evidence, if any, will be 
obtained by the veteran and which evidence, if any, will be 
retrieved by VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  Therefore, the Board finds that the duties 
to notify and assist have been substantially fulfilled.  See 
generally, 38 U.S.C.A. § 5103(a); 5103A.



ORDER

Entitlement to service connection for a right knee disorder 
is denied.





		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

